` UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 Commission File Number: 1-11997 SFN GROUP 401(k) Benefit Plan (Full title of the plan) SFN GROUP, INC. (Name of the issuer of securities held pursuant to the plan) 2050 Spectrum Boulevard, Fort Lauderdale, Florida 33309 (Address of principal executive offices) (954) 308-7600 (Registrants telephone number, including area code) SFN GROUP 401(k) BENEFIT PLAN TABLE OF CONTENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS AS OF DECEMBER31, 2 AND FOR THE YEAR ENDED DECEMBER31, 2009: Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 SIGNATURES 16 EXHIBIT INDEX 17 Note: Certain supplemental schedules required by rules and regulations of the Department of Labor are omitted because of the absence of conditions under which they are required. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrative Committee and Participants of SFN Group 401(k) Benefit Plan Fort Lauderdale, Florida We have audited the accompanying statements of net assets available for benefits of the SFN Group 401(k) Benefit Plan (the Plan)(formerly Spherion Corporation 401(k) Benefit Plan) as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the year ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) as of December 31, 2009 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This schedule is the responsibility of the Plan's management. Such schedule has been subjected to the auditing procedures applied in our audit of the basic 2009 financial statements and, in our opinion, is fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. /s/ DELOITTE & TOUCHE LLP Certified Public Accountants Miami, Florida June 29 , 2010 . 1 SFN GROUP 401(k) BENEFIT PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS AS OF DECEMBER 31, ASSETS Investments, at fair value: Shares of registered investment companies $ $ Shares of stable value fund SFN Group, Inc. common stock Self-Directed Brokerage Fund Money market fund 29 Participant loans TOTAL INVESTMENTS Contributions receivable: Employer Employee TOTAL CONTRIBUTIONS RECEIVABLE LIABILITIES Excess contributions payable - NET ASSETS AVAILABLE FOR BENEFITS AT FAIR VALUE Adjustments from fair value to contract value for fully benefit-responsive stable value fund NET ASSETS AVAILABLE FOR BENEFITS $ $ The accompanying notes are an integral part of these financial statements. 2 SFN GROUP 401(k) BENEFIT PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEAR ENDED DECEMBER 31, 2009 ADDITIONS: INVESTMENT INCOME: Net appreciation in fair value of investments $ Dividend income Interest income TOTAL INVESTMENT INCOME CONTRIBUTIONS: Employee Employer Employee rollovers TOTAL CONTRIBUTIONS TOTAL ADDITIONS DEDUCTIONS: Benefits paid to participants Administrative expenses TOTAL DEDUCTIONS NET INCREASE NET ASSETS AVAILABLE FOR BENEFITS: BEGINNING OF YEAR END OF YEAR $ The accompanying notes are an integral part of these financial statements. 3 SFN GROUP 401(k) BENEFIT PLAN Notes To Financial Statements As of December 31, 2, and for the Year Ended December 31, 2009 NOTE 1. DESCRIPTION OF THE PLAN General SFN Group 401(k) Benefit Plan (the Plan or the SFN Plan), formerly Spherion Corporation 401(k) Benefit Plan, is a defined contribution plan sponsored by SFN Group, Inc. (the Plan Sponsor or SFN or the Company). The Plan Sponsor is also the Plan Administrator. Covered employees are eligible for participation under the Plan after completing 45days of service. Covered employees are employees actively employed by SFN, excluding flexible employees and certain other employee classifications, employees whose annual benefit salary exceeded $135,000 and certain other employees defined by SFN as highly compensated employees. The Summary Plan Description includes a detailed description of covered employees. Effective January 1, 2009, the Company restated the Plan to bring it into compliance with current laws and regulations, including the Pension Protection Act of 2006. This restatement was required by the Economic Growth and Tax Relief Reconciliation Act of 2001 and did not have a material impact on the operation or status of the Plan. Merger The Plan Administrative Committee signed a consent resolution on August 6, 2008 to merge the Todays Staffing, Inc. 401(k) Savings Plan (Todays Plan) and Technisource 401(k) Savings Plan (Technisource Plan) into the SFN Plan effective October 1, 2008. As a result, all investments in mutual funds, stable value funds , and participant loans were transferred into the SFN Plan in 2008. Contributions Non-highly compensated employees can contribute, on a pre-tax basis, an amount equal to but not less than 1% nor more than 50% of the employees eligible 401(k) compensation or a maximum of $16,500 for 2009. Highly-compensated employees with annual benefit salary compensation between $110,000 and $135,000 can contribute, on a pre-tax basis, an amount equal to but not less than 1% nor more than 4% of the employees eligible 401(k) compensation. Employees who will have attained age 50 during the plan year may make additional pre-tax catch up contributions of up to $5,500 for 2009. All participant contributions and the employer contributions are 100% participant directed. Employees contributions and actual earnings thereon are fully vested and nonforfeitable at the time of contribution. Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans. These contributions are reflected as employee rollovers in the statement of changes in net assets available for benefits. Only covered employees designated as staff associates, staff consultants and onsite associates whose annual benefit salary is under $105,000 for 2009 were eligible for the employer match. The Plan Administrative Committee signed a consent resolution on February 25, 2009 to suspend employer matching contributionsunder the Plan effective April 1, 2009. Prior to April 1, 2009, the employer matching contribution to all eligible participants was 25% of the first 2% of the employees pre-tax contribution and 50% of the employees pre-tax contribution that exceeds 2% but does not exceed 4% of the participants compensation. Contributions designated as catch-up contributions were not eligible for matching contributions. The total employer contributiondid not exceed 1.5% of a participants compensation. The participant was credited with the matching contribution by the end of the first quarter following the end of the plan year in which the participant contributed to the Plan, provided such eligible participant was employed by the Company on the last day of the plan year. SFN may, but is not required to, make a profit sharing contribution to the Plan with respect to each Plan year. 4 SFN GROUP 401(k) BENEFIT PLAN Notes To Financial Statements  (continued) As of December 31, 2, and for the Year Ended December 31, 2009 NOTE 1. DESCRIPTION OF THE PLAN (CONTINUED) Contributions (continued) Effective January 1, 2008, the Plan was amended to allow for the automatic enrollment of employees who are eligible to participate in the Plan but are not eligible to receive Company matching contributions. After 90-days of employment, employees are automatically enrolled at a contribution rate of 3%. Contributions are invested in the Plans default investment fund and can be immediately invested in the other funds available to Plan participants. Employees can elect to contribute a different rate or to decline participation in the Plan during the 90 day period preceding their auto-enrollment date, or anytime thereafter. Investments The Plans investment options currently include SFNs common stock, a self-directed brokerage account, one stable value fund and twenty-one mutual funds (registered investment company funds). Participant Accounts Individual accounts are maintained for each Plan participant. Each participants account is credited with the participants contribution, SFNs matching contribution, and Plan earnings, and charged with withdrawals and an allocation of Plan losses. Allocations are based on participant earnings or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participants vested account. Vesting Employer matching contributions vest in five equal annual installments beginning on the first anniversary of the employees date of hire and become 100% vested after completion of five years of service. Profit sharing contributions vest in five equal annual installments beginning on the second anniversary of the employees date of hire and become 100% vested upon completion of six years of service. All employer contributions are fully vested upon retirement at age 65 or permanent disability or death while employed. Participant Loans Participants may borrow from their fund accounts up to a maximum of $50,000 or 50% of their vested account balance, whichever is less. The loans are secured by the balance in the participants account and bear interest which is set at the Prime interest rate plus 1% at the time of issuance and are collectible over a period not to exceed 5 years, except for loans that are designated for a participants principal residency, which are collectible over a period not to exceed 15 years. Principal and interest is paid ratably through payroll deductions. Payment of Benefits Plan participants who leave SFN as a result of termination, retirement, or permanent disability may elect to receive their entire vested account in a lump sum or a rollover into another qualified plan, or if the balance exceeds $1,000, the participant may retain their vested balance in the Plan. Contributions will remain in the Plan and continue to earn income based on the investment fund of the participants choice until their entitlement is withdrawn or rolled over into another qualified plan. 5 SFN GROUP 401(k) BENEFIT PLAN Notes To Financial Statements  (continued) As of December 31, 2, and for the Year Ended December 31, 2009 NOTE 1. DESCRIPTION OF THE PLAN (CONTINUED) Forfeited Accounts For the year ended December 31, 2009 and 2008, forfeitures on nonvested accounts totaled $0 and $304,428, respectively. Forfeitures are retained in the Plan in the stable value fund and may be used to offset future employer contributions or Plan expenses. The 2009 and 2008 matching employer contributions were reduced by $160,579 and $100,000, respectively, from forfeited nonvested accounts. Plan Termination SFN has the right to discontinue its contributions at any time and to terminate the Plan subject to the provisions set forth in the Plan and under the Employee Retirement Income Security Act of 1974 (ERISA). SFN has not expressed any intent to terminate the Plan, in the event that the Plan should be terminated, all Plan assets shall be allocated to the participants as described in the full text of the Plan document. Participants should refer to the Summary Plan Description for a more complete description of the Plans provisions. NOTE 2. SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting The financial statements of the Plan have been prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America (GAAP). Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts of assets, liabilities, and changes therein and disclosures of contingent assets and liabilities. Actual results could differ from those estimates. Risks and Uncertainties The Plan invests in various investment securities including common stock, mutual funds, and a stable value fund. Investment securities, in general, are exposed to various risks such as interest rate risk, credit risk, overall market volatility and specific risks associated with the securities held by the various investment fund choices within the Plan. Due to the level of risk associated with investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants account balances and the amounts reported in the financial statements. 6 SFN GROUP 401(k) BENEFIT PLAN Notes To Financial Statements  (continued) As of December 31, 2, and for the Year Ended December 31, 2009 NOTE 2. SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Investments Valuation and Income Recognition The Plans investments are stated at fair value. Fair value of a financial instrument is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The Companys common stock, shares in the self-directed brokerage account and shares in registered investment companies are valued based on publicly quoted market prices. The stable value fund is stated at fair value and then adjusted to contract value as described below. Fair value of the stable value fund is the net asset value of its underlying investments, and contract value is principal plus accrued interest. Participant loans are valued at the outstanding loan balances, which approximate fair value. In accordance with GAAP, the stable value fund is included at fair value in the statements of net assets available for benefits, and an additional line item is presented representing the adjustment from fair value to contract value. The statement of changes in net assets available for benefits is presented on a contract value basis. Plan participants can invest up to 50% of their total vested balance in stocks and bonds outside of the core investment offerings (the self-directed brokerage account). Any transaction costs to purchase or sell shares under this investment option are paid from the participants vested account balance. Purchases and sales of securities are recorded on a trade‑date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Certain management fees and operating expenses charged to the Plan for investments in registered investment companies and stable value fund are deducted from income earned on a daily basis and are not separately reflected. Consequently, management fees and operating expenses are reflected as a reduction of investment return for such investments. Payment of Benefits Benefits are recorded when paid. Amounts associated with accounts of persons who have elected to withdraw from the Plan but have not yet been paid were $2,485 and $55,417 as of December 31, 2009 and 2008, respectively. Administrative Expenses Prior to October 1, 2008, administrative and eligible expenses were charged to Plan participant accounts. Starting on October 1, 2008, administrative expenses will no longer be charged to participant accounts, however, participants will be charged for transaction processing fees for loans and distributions. The Plan Sponsor directly pays all legal and accounting expenses for the Plan when forfeitures are not used to offset these expenses. In 2009, the Plan used $246,210 from the forfeiture fund to pay administrative expenses. Excess Contributions Payable In 2008 the Technisource Plan was required to return contributions received during the plan year in excess of the Internal Revenue Code limits. At December 31, 2008, there was $87,396 excess contributions payable. There were no excess contributions made by participants in 2009. 7 SFN GROUP 401(k) BENEFIT PLAN Notes To Financial Statements  (continued) As of December 31, 2, and for the Year Ended December 31, 2009 NOTE 2. SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) New Accounting Pronouncements New Accounting Standards Adopted  The accounting standards initially adopted in the 2009 financial statements described below affected certain footnote disclosures but did not impact the statements of net assets available for benefits or the statement of changes of net assets available for benefits. Accounting Standards Codification  The Financial Accounting Standards Boards (FASB) Accounting Standards Codification (ASC) became effective on July1, 2009. At that date, the ASC became FASBs official source of authoritative GAAP applicable to all public and nonpublic nongovernmental entities, superseding existing guidance issued by the FASB, the American Institute of Certified Public Accountants (" AICPA"), the Emerging Issues Task Force ("
